DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 8/10/2021 has been entered.

Response to Amendment
Applicants’ response filed 8/10/2021 amended claims 1, 4, 6 and 8 and added new claims 9-15.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Takenishi in view of Asahi from the office action mailed 4/13/2021; therefore this rejection is withdrawn.  For the reasons discussed below claims 1 and 4-15 are allowed.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/13/2021 was filed after the mailing date of the final office action on 4/13/2021.  The submission is in 


Examiners Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

A) At the beginning of line 1 on page 1 of the specification:    
Please add the phrase, "This application is a CON of PCT/JP2018/020565, filed 05/29/2018.”  


B) Please AMEND claim 8 as follows:
at the end of the claim ADD the following limitations:
----------- “, wherein
	a rejection rate of the porous membrane for humic acid is at least 80%, wherein the rejection rate is calculated based as follows:
	rejection rate for humic acid (%) = 100 – C2/C1 x 100,
	wherein C1 represents the initial concentration of the humic acid in an aqueous solution of 1000 ppm sodium humate used in the measurement of the flux recovery rate, 2 represents a concentration of the humic acid in treated water that has passed through the porous membrane.” -----------


	C) Please AMEND claim 13 as follows:
DELETE the phrase:
----------- “a rejection rate of the porous membrane for humic acid is at least 80%, wherein the rejection rate is calculated based as follows:
	rejection rate for humic acid (%) = 100 – C2/C1 x 100,
	wherein C1 represents the initial concentration of the humic acid in an aqueous solution of 1000 ppm sodium humate used in the measurement of the flux recovery rate, and C2 represents a concentration of the humic acid in treated water that has passed through the porous membrane, and” ----------  



	Spoke with Marina Miller on 8/17/2021 and she agreed to the amendments discussed above.  



Claims Allowed
the prior art does not teach a porous membrance comprising the modacrylic copolymer recited in the instant claims wherein the membrane has a rejection rate for humic acid as defined in the instant claims.  For these reasons claims 1 and 4-15 are allowed.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VISHAL V VASISTH/Primary Examiner, Art Unit 1771